    Fill in this information to id~ntitY your cas~:
    Debtor I               Terrell Dwayne Bush
                              FirstName    ~~~NU~'dd~l~eN=~am~e------------~L-as~tN~am--e__________

    Debtor 2           ~atsy Sue K_a~y7s:;-;-;-;c8:-u:-:s_h~~~~~~;;---:-:-~~~--~
    (Spouse, jffiling) First Name       NUddleName           LastName
    United States Bankruptcy Court for the        EASTERN DISTRICT OF KENTUCKY                                    0    Check if this itan amended plan, and
                                                                                                                       list below the ctions of the plan that
    Case number:              20-30033                                                                                 have been cha ged.
    (Ifknown)                ~---~---




Local Form 3015-l(a)
Chanter 13 Plan                                                                                                                                             12/17



lpmniiiiNotic~es~------·--------------------------------------------------------------------------------~
To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on fhe form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judiciAl district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy cjlse. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan's treatment of your claim or any provision ofthis plan, you or your attorney mustfle an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered y the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmatio is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid unde

                           The following matters may be of particular importance. Debtors must check one box on each line to st~te whether or not the
                           plan includes each of the following items. If an item is checked as "Not Included" or if both boxes alre checked, the
                           provision will be ineffective if set out later in the plan.

·u·-----
l
         A li~it on the amount of a secured claim, set out in Section 3.2, which may result in                [il Included            ·0    Not Included
 ____           a a~!i.!l!I!!I~ent or no payment at all to the secured creditor
r1.2            Avoidance of a judicial lien or non possessory, non purchase-money security interest,         LJ Included             I [il Not Included               !
I               set out in Section 3.4.                                                                                                ~~---------                  ---1
~-~-.~-~-~o~t;~-d-ar_d__p-rovi~~ns,setout_•_·n_P__a_rt_s_.____________________________                       j_LJ Included             [il Not Included                !
                                                                                                                                       ------~--------~
18'" Pl~_!!_!'_l!yments and Length of Plan
2.1             Debtor(s) will make regular payments to the trustee as follows: $575.00 monthly


Insert additional lines zf needed

                Iffewer than 60 months of payments are specified, additional monthly payments will be made to the extent necess~ry to make the
                payments to creditors specified in this plan.

2.2             Regular payments to the trustee will be made from future income in the following manner:

                Check all that apply:



                [il       Debtor(s) will make payments pursuant to a payroll deduction order.
                0         Debtor(s) will make payments directly to the trustee.
                0         Other (specify method of payment):


2.3 Income tax refunds.
APPENDIXD                                                                       Chapter 13 Plan                                                Page I
Software Copyright (c) 1996-2019 Best Case, LLC- www.bestcase.com                                                                    Best Case Bankruptcy
  Debtor               Terrell Dwayne Bush                                                               Case number    20-30033
                      .f_atsy Sue Kays Bush

              Check one.
              ~       Debtor(s) will retain any income tax refunds received during the plan term.

                 []        Debtor{s) will supply the trustee with a copy of each income tax return filed during the plan term within* days of filing the
                           return and will tum over to the trustee all income tax refunds received during the plan term.

                 0         Debtor{s) will treat income refunds as follows:
                          ~---·                                                                                                       -1-    ----

2.4 Additional payments.
         Check one.
          lil!    None. If "None" is checked, the rest of§ 2.4 need not be completed or reproduced.



2.5           The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $34,500.00
00

             L   Treatment of Secured Claims                                                                                       --~1-   _____________ . _

3.1          Maintenance of payments and cure of default, if any.

              Check one.
              []      None. If "None" is checked, the rest of§ 3.1 need not be completed or reproduced.
              ~       The debtor(s) will maintain the current contractual installment payments on the secured claims listed belf, with any changes
                      required by the applicable contract and noticed in conformity with any applicable rules. These payments ill be disbursed either
                      by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim wi be paid in full through
                      disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the cou , the amounts listed on
                      a proof of claim filed before the filing deadline under Bankruptcy Rule 3002( c) control over any contrarv amounts listed below
                      as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of
                      below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in thislparagraph, then, unless
                      otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all fcured claims based on




                                                                                                                                                                      .
                      that collateral will no longer be treated by the plan. The final column includes only payments disbursed
                          the


                                                                                                                              ·~*~·"~·bY
                               123 Eagle Drive
                               Lawrenceburg,
                               KY 40342
                               Anderson                                                   Prepetition:
 Chase                         Cou_n_,ty'-------                           $1022.69                $0.00        0.00%                        $                $0.00
                                                                    Disbursed by:
                                                                    0 Trustee
                                                                    ill Debtor{s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured

              0           None.    If "None" is checked, the rest of§ 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 is checked.

              ~           The debtor(s) request that the court determine the value of the secured claims listed below. For each ontgovemmentalsecured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the    headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the       of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary        listed below. For each
                          listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the amount ofthe secured claim will be treated as an uns~cured claim under Part 5
                          of this plan. If the amount of a creditor's secured claim is listed below as having no value, the creditor's hllowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the


Software Copyright (c) 1996-2019 Best Case, LLC- www.bestcase.com
                                                                                      Chapter 13 Plan                                I           Page 2
                                                                                                                                       Best Case Bankruptcy
 Debtor                   Terrell Dwayne Bush                                                           Case number         20-30033
                        _!I~ Sue K
                                 ..:::a,.y,_.,s._,B=::u,..s~h~-----~·

                                creditor's total claim listed on the proof of claim controls over any contrary amounts listed in this paragrad>h.

                                The holder of any claim listed below as having value in the column headed Amount ofsecured claim will tetain the lien on the
                                property interest of the debtor(s) or the estate(s) until the earlier bf:

                                (a) payment of the underlying debt determined under nonbankruptcy law, or

                                (b) discharge ofthe underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be ~eleased by the creditor.


·Name~fe:.
 creditor .                                                                                        l;{)/~;e~!i;·            !:::~e,st. •                   Estimat~d.
                                                                                                                                                       .· ... total.of ·
                                                                                                                                                              monthly .
:-': .· .: ' .··u;·,                                                                                                                                        ; payrnl\nts
                                                  2011 jeep
 State                                            liberty
 Farm                                             55000
 Bank                    $8,781.00                miles              $4,050.00             $0.00           $4,050.00         8.00%                                     pro rata

Insert additional claims as needed.

* If blank, the interest rate shall be the WSJ Prime Rate on the date of confirmation plus 2 percentage points. An allowed secpred tax claim shall be
paid with interest at the applicable statutory rate in effect on the date on which the plan is confirmed, notwithstanding any cof!trary provision of the
plan

  3.3         Secured claims excluded from 11 U.S.C. § 506.

                          Check one.
              0            None. If "None" is checked, the rest of§ 3.3 need not be completed or reproduced.
              ~            The claims listed below were either:

                               (I) incurred within 91 0 days before the petition date and secured by a purchase money security interest i
                                   acquired for the personal use of the debtor(s), or

                               (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any oJjher thing of value.

                               These claims will be paid in full under the plan with interest at the rate stated below. These payments wilt e disbursed either by
                               the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the cia· amount stated on a
                               proof of claim filed before the filing deadline under Bankruptcy Rule 3002( c) controls over any contrary mount listed below. In
                               the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final
                               payments disbursed by the trustee rather than by the debtor(s).

•Nain,~ otiiiffr~it~rl~·t?i
                                                                                                                        ~~~f~1l
                                                                                                                                               ·'iit~iftlltat. .. ·.
                                 <:
                   .;~\~;:.:·i' ;:: .;~·~~                                                                                                      e~tk ~Y :tr~stee
 MEMBERS                                     2007 Toyota Tundra
 HERITAGE                                    265000 mil:.::.es=-----     $4,500.00                         0.00%               $315.00                                  $0.00
                                                                                                                       Disbursed by:
                                                                                                                       0 Trustee
                                                                                                                       ~ Debtor(s)

Insert additional claims as needed.

 * If blank, the interest rate shall be the WSJ Prime Rate on the date of confirmation plus 2 percentage points.
3.4          Lien avoidance.

             Check one.
             ~       None. lf"None" is checked, the rest of§ 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

                                Check one.

                                                                                     Chapter 13 Plan                                                    Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy
 Debtor                Terrell Dwayne Bush                                                                  Case number     20-30033
                      J>11tsy Sue Kays Bush                                                                                 ------·-~~-··----.




               ~          None. lf"None" is checked, the rest of§ 3.5 need not be completed or reproduced.

3.6           All Other Secured Claims.
              An allowed secured claim not provided for in the plan shall be classified in a junior class of secured claims that wilibe paid through the
              plan on a pro rata basis with all other allowed secured claims in the class. Each allowed claim in the class will be p id to the extent of the
              value of the collateral set forth in the Creditor's proof of claim or the amount of the allowed claim, whichever isles , with interest at the
              WSJ Prime Rate on the date of confirmation or the date on which the proof of claim is filed, whichever is later, plu 2 percentage points, or
              if a secured tax claim with interest at the applicable statutory rate in effect on the date on which the plan is confirm d. Allowed
              administrative expenses shall be paid in full prior to distribution to this class of secured claims.

IMM Treatme~t of Priority Claims                                                                                                   --------+-- ---·------
4.1          General
             Trustee's fees and all allowed priority claims, including domestic support obligations other than those treated in§        1.5, will be paid in full
             without postpetition interest.

4.2          Trustee's fees
             Trustee's fees are governed by statute and may change during the course of the case but are estimated to be 10.00'*' of plan payments; and
             during the plan term, they are estimated to total $0.00.

4.3          Attorney's fees.

              1.           Counsel for the debtor requests compensation as follows:
                           a.~ Pursuant to KYEB LBR 2016-2(a) an attorney's fee for Debtor's counsel shall be allowed in the ~ount of $3,500.00 (not
                           to exceed $3,500). Of this amount, the debtor paid $600.00 prior to the filing of the petition, leaving a lance of$2,900.00 to
                           be paid through the plan. (The Debtor/Attorney for Debtor have complied with KYEB LBR 2016-2(a) a d this must match the
                           Rule 2016(b) Disclosure of Compensation of Attorney For Debtor(s)). Any additional requests for fees o expenses will be
                           requested by separate application.

             OR

                           b. 0 An attorney's fee for Debtor's counsel will be requested by separate application and shall be paid~ allowed by the Court.

             2.            Until the allowed attorney's fee is paid in full, creditors holding secured claims (including arrearage clailjns) shall be paid only
                           adequate protection payments ordered by the Court.

4.4          Priority claims other than attorney's fees and those treated in § 4.5.

             Check one.
             ~       None.         If "None" is checked,            the rest of§ 4.4 need not be completed or reproduced.

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
             ~       None. If"None" is checked, the rest of§ 4.5 need not be completed or reproduced.



IMFM Treatment ofNonpriority Unsecured Claims
5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one optfon is checked, the option
             providing the largest payment will be effective. Check all that apply.
      0        The sum of$_ _
      0        __% of the total amount of these claims, an estimated payment of$_ _
      ~        The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                  If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approiimately $0.00
                  Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in atheast this amount.

                                                                                        Chapter 13 Plan                                            Page4
Software Copyright (c) 1996-2019 Best Case, LLC- www.bestcase.com                                                                        Best Case Bankruptcy
 Debtor                Terrell Dwayne Bush                                                                  Case number   20-30033
                      _l:;)_ats~§u~ Kays B u s h ' - - - - - - - - - - -                                                   - - - - - ' 1 · · · - - - · ·---- --·- -------···


5.2           Maintenance of payments and cure of any default on non priority unsecured claims. Check one.

               ~          None. If"None" is checked, the rest of§ 5.2 need not be completed or reproduced.

5.3           Other separately classified non priority unsecured claims. Check one.

               lyj        None. If"None" is checked, the rest of§ 5.3 need not be completed or reproduced.

I@M Executorr_!:ontracts and Unexpired Leases
6.1           The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All                    o~her   executory
              contracts and unexpired leases are rejected. Check one.

               li]        None. lf"None" is checked, the rest of§ 6.1 need not be completed or reproduced.



libiM Vesti_l!g_Q_t:_Prope:.:r.::.ty"----='o-=-f~th:.:e::..::E:.:s.::.ta:::t:.:e:......_____________
7.1        Except as provided in Part 8, property of the estate in the possession of the debtor(s) and properly scheduled! will vest in the
           debtor(s) upon
      Check the appliable box:
      li] plan confirmation.
      0 entry of discharge.
      0 other:
7.2          Unless otherwise ordered, the trustee retains all lien avoidance rights provided by statute.

lprttilijiiNonstandardPianP~ro~v~•~·s~io~n~s________________________________________________

8.1          Check "None" or List Nonstandard Plan Provisions
             li]    None. If "None" is checked, the rest ofPart 8 need not be completed or reproduced.

IMW Sig_natu~~~-------------------
9.1      Signatures ofDebtor(s) and Debtor(s)' Attorney
The Debtor(s) and attorney for the Debtor(s), if any, must sign below.
 X /s/ Terrell Dwayne Bush                                                              X     Is/ Patsy Sue Kays Bush
    -Te-rrell-Dwayne Bush--                                                                   Patsy Sue Kays Bush
     Signature of Debtor 1                                                                    Signature of Debtor 2

        Executed on          Jan_u~ary_.__3c...0~,-"2C.C0_2_0_______                          Executed on     January 30, 2020

 X     /s/ Castil Williams _ _ _ _ __                                                  Date      January 30, 2Q_20
       Castil Williams
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ie~) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Local Form 3015-1(a), other than ah nonstandard
provisions included in Part 8.




                                                                                     Chapter 13 Plan                                                    Page 5
Software Copyright (c) 1996-2019 Best Case, LLC- www.bestcase.com                                                                             Best Case Bankruptcy
                                                                                                                                 Case number                20-30033
Debtor                  Terrell Dwayne Bush
                       _P:i~~_!!~ K~y~ Bush____________ _                                                                                                  --~---------   ·----   --·-~--------   --   ----·--



Exhibit: Total Amount of Estimated Trustee Payments

The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the allnounts set
out below and the actual plan terms, the plan terms control.
                                                                                                                                                                                                            ~0.00
 a.       Maintenance and cure payments on secured claims (Part 3, Section 3.1 total):
                                                                                                                                                                                           _______$~~0_().()0-
 b.       Modified secured claims (Part 3, Section 3.2 total):

          Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total):
                                                                                                                                                                                      -- --------- -~_9_._0()
 c.
                                                                                                                                                                                                            $0.00
          Judicial liens or security interests partially avoided (Part 3, Section 3.4 total):                                                                                          ----$:f9oo.oo
 d.
 e.
 f.
          Fees and priority claims (Part 4 total):
          Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount):                                                                                ===-=          I ---=~~--=-- ~$Oj)O~
          Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                                            -------- --- --- ~.0_!)
 g.
                                                                                                                                                                                                         __ l()_.!l_O _
 h.       Separately classified unsecured claims (Part 5, Section 5.3 total)
                                                                                                                                                                                                             $0.00
 i.        Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)
                                                                                                                                                            +                       --=--=-=~~-=-~]_Q;QQ-
 j.        Nonstandard payments (Part 8, total)


  Total of lines a through j ....................................................................................................................................
                                                                                                                                                                                             ____$L~Q().O()




                                                                                                                                                                                              Page6
                                                                                                         Chapter 13 Plan
                                                                                                                                                                                    Best Case Bankruptcy
      Software Copyright (c) !996-20!9 Best Case, LLC- www.bestcase.com
                                 UNITED STATES BANKRUPTCY COURT
                               FOR THE EASTERN DISTRICT OF KENTUCKY
                                      FRANKFORT DIVISION




 INRE:
TERRELL D. BUSH                                                          CASE NO. 20-300
PATSY SK BUSH




                                     CERTIFICATE OF SERVICE OF
                                       CHAPTER 13 PLAN


                                        **   **   **   **     **   **

              Comes now Castil Williams, attorney for the Debtor(s) herein, and dated 01/30/2020 was

served either electronically or by mailing same first-class, postage prepaid to all crediltors at their

address indicated in the Petition and on the Chapter 13 Trustee; and the Assistant U.S! Trustee on

30
     TH_ .   Day of January 2020.




                                                            /s/Castil Williams
                                                            CASTIL WILLIAMS
                                                            ATTORNEY FOR DEBTOR
                                                            185 Travis Circle
                                                            Frankfort, Kentucky 40601
                                                            (502) 223-1729
